Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Rejoin claims 10-17.
Cancel claims and 41-45.
In claim 6, line 1, please delete “claim 5” and replace with “claim 1”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Claims 1, 2, 4, 6-17, and 33-40 are allowable over the prior art.  As to claim 1, the closest prior art of record is found in Holman (US 201700012155).  Holman teaches a solar cell configuration with encapsulation and polymeric film positioning (full discussion in previous office action).  However, the reference fails to teach a second encapsulant layer position on the incident light side and in contact with the polymeric film.  There is nothing in the prior art that would motivate a skilled artisan to modify the invention of Holman to arrive at the instant invention without improper hindsight and/or undue experimentation.
Regarding claims 2, 4, 6-17, and 33-40, these claims depend from claim 1 and are allowable, at least, by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                  /SHANNON M GARDNER/Primary Examiner, Art Unit 1726